PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,834,592
Issue Date: November 10, 2020
Application No. 16/430,712
Filing or 371(c) Date: June 04, 2019
Attorney Docket No. CIRRENT-1003-CON-CON  
:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 01 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

It is noted that the petitioner submitted with the original request of October 05, 2020, a check reflecting the old fees in the amount of the fee $935 to be applied for the submission of the deficiency amount.  However, effective October 02, 2020, the USPTO fees increased and the request was not accepted.  Petitioner submitted a renewed request on March 01, 2021, along with check for the deficiency amount of $1,035 at the current fee amount effective with fee increased.  Since petitioner has submitted a new payment with the correct  amount with the renewed request, the payment of $935 that was originally filed is considered as an overpayment and can be refunded.  




(A) submitting a signed request in writing to Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.; or 

(B) a completed form PTO-2326 to the following address: Director of the U.S. Patent and Trademark Office Attn: Refunds 2051 Jamieson Avenue, Suite 300.    .

Petitioner is reminded that a copy of this decision should accompany petitioner' s request.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET